Notice of Allowance
The amendments and response filed 13 July 2022 are acknowledged and have considered in their entireties. 

Withdrawal of Previous Rejection(s)
The rejection of claims 1, 3-12 and 14-15 under 35 U.S.C. 112(b) is withdrawn in view of the amendments made to claim 1 which clarify the inconsistency between requiring a single enzyme or two enzymes.  
The rejection of claims 1, 3-12 and 14-15 on the ground of nonstatutory double patenting over US Patent 10633697 in view of Farkas & Holland and Yang et al. is withdrawn in view of the terminal disclaimer, filed 07/13/2022.

Terminal Disclaimer
The terminal disclaimer filed on 13 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,633,697 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claim 13 directed to subject matter non-elected without traverse (incomplete response, 02/18/2021).  Accordingly, cancel claim 13.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to method of regulating enzymatic activity in a PCR type reaction.  The closest prior art was that of Zhang et al. (US 2013/0330777 – cited on IDS 03/18/2020) who teach isothermal amplification, wherein the reaction is done in a single cycle which precludes repeated cycling of the temperature.  It was not known and not necessarily expected that the phenomenon of sequestering ions that are required for enzymatic activity could be repeatedly sequestered and released by chelating agents such as EDTA, wherein it was known, for example by Kraeder et al., adding too much EDTA to PCR reaction inhibits it completely (See Kraeder et al., cited on IDS of 03/18/2020).  As such, it was also not expected that the reaction as currently claimed would work in not only regulating the enzymatic activity in thermal cycling reactions like PCR but also that it would improve the overall amplification product level.  As such, claims 1, 3-12 and 14-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656
28 July 2022